Per Curiam :
'Without passing upon the admissibility of tbe evidence which may be adduced under these interrogatories, we do not think that tbe eighth, ninth, thirteenth, fourteenth, fifteenth and sixteenth interrogatories are so clearly frivolous that the defendants should be deprived of the opportunity of securing the testimony, that they may offer it at the trial, and, if excluded, have the benefit of an exception.
We think, therefore, that the order appealed from should be reversed in respect to the eighth, ninth, thirteenth, fourteenth, fifteenth and sixteenth interrogatories, and the same should be allowed, without costs to either party upon this appeal.
Present- — Van Brunt, P. J.,- O’BeieN and PaeKee, JJ.
Order reversed as directed in opinion, without costs to either party upon this appeal.